Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 25, 2022 has been entered.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Thomas E. Vesbit on August 30, 2022.
The application has been amended as follows: 
Amended claim 1 as follows:
1. (Currently Amended) A system attaching a fenestration panel to a frame, the panel comprising opposing front and rear sides having a thickness therebetween, and the frame comprising an opening sized to receive the panel and having a ledge surface extending inwardly from an inner perimeter of the opening, the system comprising: 
a fastener rotatably coupled to one of an outer perimeter of the panel or the inner perimeter of the frame for rotation about an axis of rotation between a first position and a second position, the axis of rotation disposed transverse to the front and rear sides of the panel, the fastener comprising: 
a first side and a second side, the axis of rotation of the fastener intersecting the first side and the second side, the first side including an axially facing surface that is flat and perpendicular to the axis of rotation, a thickness direction of the fastener defined between the first side and the second side, 
a slot that is open at the first side and the second side to define a hook, the slot including an inward facing radial cam surface having a decreasing radius in a first angular direction of the fastener about the axis of rotation, and the hook including a helical cam surface that is ramped in the thickness direction and that is helical with respect to the axis of rotation, the helical cam surface intersecting and blending into the axially facing surface of the first side; and 
a receiver coupled to the other one of the outer perimeter of the panel or the inner perimeter of the frame, such that the receiver is able to be in alignment with the fastener, the receiver comprising: 
comprising a receiver surface proximate to the ledge surface 
a cross member extending across the cavity from the receiver surface and defining a cam follower positioned to contact and follow the radial cam surface as the fastener moves between the first position and the second position, 
wherein upon rotation of the fastener from the second position to the first position, a contact force between the radial cam surface and the cam follower moves the panel relative to the frame in a first direction [[relative to]] perpendicularly toward the axis of rotation, and a contact force between the helical cam surface and the receiver surface moves the panel relative to the frame in a second direction along the axis of rotation toward the ledge surface.  
Amended claim 6 as follows:
6. (Currently Amended) The system of claim [[1]] 5, wherein the fastener comprises a curved surface disposed partially about the axis of rotation defining a portion of a perimeter of the fastener.  
Amended claim 12 as follows:
12. (Currently Amended) A fenestration assembly comprising: 
a panel comprising a front side, a rear side opposite the front side, and a thickness between the front side and the rear side; 
a frame comprising an opening sized to receive the panel, the frame having a ledge surface extending inwardly from an inner perimeter of the opening; 
at least one rotatable cam fastener disposed along at least a portion of an outer perimeter of the panel between the front and rear sides, the at least one rotatable cam fastener supported for rotation about an axis of rotation relative to the panel between a first position and a second position, the axis of rotation disposed transverse to the front and rear sides of the panel, the at least one rotatable cam fastener comprising: 
a first side and a second side, the axis of rotation of the at least one rotatable cam fastener intersecting the first side and the second side, the first side including an axially facing surface that is flat and perpendicular to the axis of rotation, a thickness direction of the rotatable cam fastener defined between the first side and the second side, the axis of rotation disposed perpendicular to the panel, 
a slot that is open at the first side and the second side to define a hook, the slot including a radial cam surface having a decreasing radius in a first angular direction of the fastener about the axis of rotation, and the hook including a helical cam surface that is ramped in the thickness direction and that is helical with respect to the axis of rotation, the helical cam surface intersecting and blending into the axially facing surface of the first side; and 
at least one receiver disposed along at least a portion of [[an]] the inner perimeter of the frame, such that the at least one receiver is positioned to be in alignment with the at least one rotatable cam fastener, the at least one receiver comprising: 
comprising a receiver surface proximate to the ledge surface of the at least one receiver, the hook received in the cavity when in the first position, the hook disposed outside the cavity when in the second position, the receiver surface positioned to contact and follow the helical cam surface as the fastener moves between the first position and the second position, and 
a cross member extending across the cavity from the receiver surface and defining a cam follower positioned to contact and follow the radial cam surface as the at least one rotatable fastener moves between the first position and the second position, and 
wherein upon rotation of the at least one rotatable cam fastener from the second position to the first position, a contact force between the radial cam surface and the cam follower moves the panel relative to the frame in a first direction [[relative to]] perpendicularly toward the axis of rotation, and a contact force between the helical cam surface and the receiver surface moves the panel relative to the frame in a second direction along the axis of rotation toward the ledge surface.  
Amended claim 18 as follows:
18. (Currently Amended) A method of installing a fenestration panel to a frame comprising: 
providing the fenestration panel comprising: 
a front side, a rear side opposite the front side, and a thickness between the front side and the rear side, at least one rotatable cam fastener moveably supported by the panel and disposed along an outer perimeter of the panel between the front and rear sides and supported for movement between a first position and a second position relative to the panel, the at least one fastener comprising: 
a first side and a second side, an axis of rotation of the rotatable cam fastener intersecting the first side and the second side, the first side including an axially facing surface that is flat and perpendicular to the axis of rotation, a thickness direction of the rotatable cam fastener defined between the first side and the second side, the axis of rotation disposed perpendicular to front and rear sides of the panel, 
a slot that is open at the first side and the second side to define a hook, the slot including a first radial cam surface that is radially disposed at least partially about the axis of rotation, and the hook including a second helical cam surface that is ramped in the thickness direction and that is helical with respect to the axis of rotation, the second helical cam surface intersecting and blending into the axially facing surface of the first side, wherein the second helical cam surface is substantially orthogonal to the first radial cam surface; 
providing a fenestration frame configured to receive the panel, the frame comprising: 
an opening having an inner perimeter surface sized to receive the panel, 
a ledge with a ledge surface disposed along at least a portion of the inner perimeter surface and extending inwardly from the inner perimeter surface of the opening, 
at least one complementary receiver disposed along the inner perimeter surface such that the at least one receiver is positioned to be in alignment with a respective one of the at least one fastener, the at least one receiver comprising: 
comprising a receiver surface proximate to the ledge surface second helical cam surface as the fastener moves between the first position and the second position, and 
a cross member extending across the cavity from the receiver surface and defining a cam follower; 
placing the panel within the frame to position the at least one receiver relative to the at least one fastener such that: [[,]] 
the cam follower is positioned to contact and follow the first radial cam surface as the at least one fastener moves between the first position and the second position, and 
upon rotation of the at least one fastener from the second position to the first position, a contact force between the first radial cam surface and the cam follower moves the panel relative to the frame in a radial first direction [[relative to]] perpendicularly toward the axis of rotation, and a contact force between the second helical cam surface and the receiver surface moves the panel relative to the frame in an axial second direction parallel to the axis of rotation toward the ledge surface.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
As to claims 1, 12 and 18, Ravinet (US 4,611,841) in view of Salice (US 4,582,446) discloses the claimed system with the exception of the receiver comprising: a cavity comprising a receiver surface proximate to the ledge surface, the hook received in the cavity when in the first position, the hook disposed outside the cavity when in the second position, the receiver surface positioned to contact and follow the helical cam surface as the fastener moves between the first position and the second position; and a cross member extending across the cavity from the receiver surface and defining a cam follower positioned to contact and follow the radial cam surface as the fastener moves between the first position and the second position; wherein upon rotation of the fastener from the second position to the first position, a contact force between the radial cam surface and the cam follower moves the panel relative to the frame in a first direction perpendicularly toward the axis of rotation, and a contact force between the helical cam surface and the one receiver surface moves the panel relative to the frame in a second direction along the axis of rotation toward the ledge surface.  
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Ravinet in view of Salice to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



08/30/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619